Voto particular de conformidad emitido por la
Jueza Presi-denta Señora Fiol Matta,
al cual se unen el Juez Aso-ciado Señor Feliberti Cintrón y la Jueza Asociada Oro-noz Rodríguez.
Estoy conforme con la Resolución que emite el Tribunal en el día de hoy. Por la confianza del Pueblo de Puerto Rico y por el derecho de cada uno de sus individuos a conocer la razón de nuestra acción, aquí explico las circunstancias que nos llevan a tomar esta decisión.
El derecho al acceso a la justicia, junto a la independen-cia judicial, es un fundamento principal de la política pú-blica que guía al sistema judicial puertorriqueño.(1) No es fácil definirlo pero, sin lugar a dudas, uno de sus objetivos es asegurar que los tribunales estén abiertos, no solo para aquellos cuyas condiciones económicas se lo faciliten, sino para todos y todas, de manera equitativa.(2) Por ser esen-cial para nuestro sistema de justicia, el acceso a la justicia cubre todo lo que de alguna manera u otra afecta la opor-tunidad de las personas, grupos o sectores de nuestra so-ciedad de vindicar o hacer valer sus derechos. En esa dirección, la visión de la Rama Judicial proclama que “ [1] a Rama Judicial será accesible a toda personas, diligente en *402la adjudicación de los asuntos, sensible a los problemas sociales, innovadora en la prestación de servicios, compro-metida con la excelencia administrativa y con su capital humano y acreedora de la confianza del pueblo”.(3)
El esquema de pagos de derechos por aranceles es, sin duda, un elemento del derecho al acceso a la justicia, pero me parece un serio error medir ese derecho tan solo por este factor. La medida que hoy tomamos es necesaria, junto a otras, que también resultan dolorosas, para conti-nuar brindando los servicios judiciales de excelencia que requiere nuestro Pueblo de Puerto Rico. La situación en la que se encuentra la Rama Judicial, por motivo de los re-cortes presupuestarios, nos obliga a tomar medidas como esta para estar en condición de poder continuar prestando servicios. Por eso, hoy actuamos no para limitar, sino para asegurar el acceso a la justicia.
La decisión que tomamos hoy va dirigida, precisamente, a mantener abiertos nuestros tribunales. Responde, como otras medidas tomadas durante el presente año fiscal, a la situación que enfrentamos a partir de la aprobación el año pasado de la Ley Especial para la Sostenibilidad Fiscal y Operacional del Gobierno del Estado Libre Asociado de Puerto Rico.(4) Esta ley suspendió la asignación automática de presupuesto por fórmula que estuvo vigente desde 2002.(5) El presupuesto de la Rama Judicial quedó conge-lado en la asignación del año fiscal 2013-2014, pero a esta cifra se le aplicó un ajuste adicional de 7.4%.(6) El efecto neto de estas medidas fue que la Rama Judicial recibió 53.9 millones de dólares menos de lo que correspondía para *403el año fiscal 2014-2015 y 25.8 millones menos de lo que había recibido en el año fiscal 2013-2014.(7)
Ante esta realidad y anticipando la insuficiencia presu-puestaria, el 7 de julio de 2014 suscribí la Orden Adminis-trativa Núm. 6 ordenándole a la Oficina de Administración de Tribunales diseñar e implantar medidas concretas de control de gastos en renglones especificados en la orden. Aclaré y recalqué que todas estas medidas tenían que con-siderar el acceso a la justicia, así como la modernización, la prestación de servicios de excelencia para la ciudadanía, la máxima protección a los empleos y los derechos de nues-tros servidores y en ese contexto tratar de terminar el año fiscal sin déficit presupuestario.!8) Sin embargo, la magni-tud y el impacto de la reducción en nuestro presupuesto ha requerido aún más. Tan es así, que el Pleno de este Tribunal se reunió en sesión extraordinaria en dos ocasiones para discutir las alternativas y las medidas propuestas.
Por otra parte, desde que en 1915 se estableció el sistema de cobro de derechos arancelarios para presentar acciones en nuestros tribunales, se ha eximido del pago de aranceles a las personas que no pueden sufragar su costo.(9) Los regla-mentos de administración de tribunales que este Tribunal ha aprobado, así como medidas legislativas, como la Ley Núm. 47-2009 (32 LPRA see. 1476 et seq., 4 LPRA see. 504, 9 LPRA see. 5685 y 34 LPRA secs. 750-751),(10) han recono-*404cido estos mecanismos. La Resolución que se aprueba hoy no cambia en nada ese derecho.(11) Por el contrario, man-tiene en vigor las exenciones del pago de aranceles para los litigantes indigentes e incluso se mantienen las exenciones al pago de derechos arancelarios aprobados en materias como alimentos, hábeas corpus y expropiaciones forzosas.
Durante muchos años los recursos generados por los de-rechos arancelarios entraban al Fondo General del Tesoro Estatal. Desde 1998 entran al Fondo Especial de Aranceles de la Rama Judicial.(12) Al transferir esos recaudos al Fondo Especial la ley de 1998 también aumentó en 50% los aran-celes que se pagaban hasta entonces en los asuntos someti-dos ante el Tribunal de Primera Instancia y estableció los derechos correspondientes a los tribunales apelativos.
El 30 de julio de 2009 se aprobó la Ley Núm. 47-2009, supra. Entre otras cosas, esta ley creó el sistema de pago único para la presentación de una acción civil. Hasta ese entonces cada escrito que se presentaba ante el Tribunal en una misma acción civil, pagaba un cargo por separado mientras que al presente se hace un solo pago con el primer documento presentado. Esta ley también le dio facul-tad al Tribunal Supremo para establecer los derechos que debían pagarse y determinar las cuantías que deben co-brarse por los servicios que ofrece la Rama Judicial. (13) La ley dispone que, al hacer ajustes a la estructura arancela-ria, el Tribunal debe considerar el costo de vida según el índice de Precios del Consumidor, los gastos operacionales de la Rama Judicial y sus proyecciones, y los costos de *405servicios similares en la empresa privada.(14) Antes de cualquier ajuste debe nombrarse un Comité Técnico para estudiar y someter recomendaciones al Tribunal. La es-tructura arancelaria actual data de 2010 cuando el Tribunal Supremo adoptó, con algunas modificaciones, las reco-mendaciones del primer Comité nombrado de acuerdo con la Ley Núm. 47-2009.(15) En esa ocasión, reconocimos que el cargo único aprobado se encontraba muy por debajo del cargo único cobrado en otras jurisdicciones. Cabe destacar que, al igual que ahora, el principio de acceso a la justicia fue el criterio principal al evaluar el ajuste de los aranceles a una cantidad razonable.!16)
En esta ocasión, al amparo de la Orden Administrativa número 6 se convocó nuevamente al Comité Técnico dis-puesto por la Ley Núm. 47-2009, supra, para que some-tiera al Pleno de este Tribunal sus recomendaciones res-pecto a la estructura arancelaria en vigor desde 2010. En las reuniones extraordinarias celebradas el 18 y 26 de fe-brero, el Pleno del Tribunal Supremo discutió el estudio y las recomendaciones. Luego de darle consideración sose-gada al informe exhaustivo que preparó el Comité Técnico sobre cada uno de los derechos de aranceles en vigor, y de auscultar alternativas, la mayoría de este Tribunal resol-vió aprobar la nueva estructura. Los nuevos aranceles se detallan en el cuerpo de la Resolución.
Al examinar el informe del Comité Técnico cuyas reco-mendaciones acogimos, confirmamos que el estudio se ciñó a los criterios establecidos en la Ley Núm. 47-2009, supra. El Comité Técnico utilizó el índice de Precios del Consumi-dor y analizó los gastos operacionales de la Rama Judicial. Sus recomendaciones se basaron en el crecimiento relativo *406de esas dos variables.!17) El propósito de esta aritmética fue poner al día los aranceles de 2010 para que reflejen el cre-cimiento natural que hubieran tenido si hubiesen crecido en función de la tasa de inflación o los gastos operacionales de la Rama Judicial.!18) El resultado no es un aumento ar-bitrario, sino la actualización de los derechos ya aprobados en el 2010, ajustados conforme al crecimiento del índice de Precios del Consumidor o los gastos operacionales de la Rama Judicial.!19)
Para algunos renglones, el Comité Técnico también llevó a cabo una comparación entre lo proyectado y el costo base en el mercado privado por servicios similares.!20) Por ejemplo, el arancel actual de $3 por página traducida, a solicitud de partes o por orden judicial, es el que se esta-bleció en 1972 por la ley que creó el Negociado de Traducciones.!21) Al estudiar este renglón, el Comité Téc-nico descubrió que la Oficina de Administración de los Tribunales ha tenido que contratar profesionales para prestar este servicio, por la magnitud de las solicitudes. Estos tra-ductores cobran $36.15 por cada página traducida. Al mo-mento se ha afectado la disponibilidad de este servicio pre-*407cisamente porque el arancel cobrado y el costo del servicio no guardan relación.
En cuanto a las copias de documentos, cuyo costo según los aranceles vigentes es de $0.50 por página, el Comité Técnico tomó en consideración que copiar un documento judicial requiere mucho más que apretar un botón en una fotocopiadora. La copia del documento judicial ocupa tiempo del personal para procesar la solicitud, tiempo para localizar y trasladar los expedientes, identificar, sacar, co-piar y luego reubicar el documento y poner las carpetas o los expedientes correspondientes en su lugar. En el Tribunal de Distrito federal de Puerto Rico, para el 2014, el costo de este servicio era de $30 por la búsqueda del expediente más $0.50 por página.(22) Obviamente, el arancel que hoy aprobamos está muy por debajo de este costo. Finalmente, el arancel para las regrabaciones, vigente hasta ahora, fue aprobado en 1975. Se cobra $5 por cada hora o fracción de hora que tome su preparación.(23) El Comité ajustó este cargo a $12 por hora o fracción, hasta un máximo de $24.
Los votos disidentes señalan que la captación de fondos atribuible a los derechos arancelarios aprobados repre-senta tan solo un 4.8% de lo que se redujo del presupuesto de la Rama Judicial, mientras que el impacto en la ciuda-danía es de un 21.4%.(24) Sin embargo, hay que poner esta comparación en perspectiva. En primer lugar, por supuesto que el beneficio que hemos de obtener por los derechos arancelarios hoy aprobados es poco en comparación con la reducción que sufrió nuestro presupuesto. Nuestro objetivo nunca ha sido y nunca será compensar el déficit presupues-tario mediante el pago de tarifas por los trámites judiciales. En segundo lugar, el impacto de las cantidades aprobadas en los ciudadanos se fundamenta en las proyec-*408ciones del crecimiento esperado en el índice de Precios del Consumidor o el gasto operacional de la Rama Judicial. Como indica el informe del Comité Técnico, el crecimiento de la tasa de inflación en los últimos diez años está reza-gado en comparación con periodos anteriores.!25) Eso quiere decir que el crecimiento del gasto operacional atribuible a la tasa de inflación en estos años fue menor, en compara-ción con periodos anteriores; por lo tanto, como los arance-les propuestos están atados a se crecimiento, estos también aumentaron muy poco.
La primera regla de procedimiento civil instruye a nues-tros jueces y juezas a interpretar todas las demás reglas “de modo que faciliten el acceso a los tribunales y el ma-nejo del proceso, de forma que garanticen una solución justa, rápida y económica de todo procedimiento”.!26) Por otra parte, a los abogados y las abogadas de Puerto Rico se les exige reconocer “ ‘que existe un imperioso interés social en que todo ciudadano que lo necesite tenga fácil acceso a los servicios legales de abogados [...]’ ”.(27) Con ello en mente, aprovecho esta ocasión para hacer un llamado a todos y todas las profesionales del derecho y a toda nuestra Judicatura a que se esfuercen en hacer todo lo que esté a su alcance para asegurar el acceso a la justicia de nuestros hermanos y hermanas puertorriqueños, especialmente para los grupos marginados y aquellos sectores más vulne-rables de nuestra sociedad. Al hacer este llamado reco-nozco la aportación que siempre ha hecho nuestra clase togada y que sus ingresos también se han afectado en estos tiempos.
Por nuestra parte, doy fe de que la Rama Judicial está tomando todas las medidas a su alcance para mantenerse en condición de prestar sus servicios al Pueblo y que con-*409tinuará evaluando nuevas medidas a esos efectos. Los de-rechos arancelarios aprobados hoy son necesarios frente la realidad fiscal que enfrentamos. Debe quedar claro que to-das las consideraciones y acciones que hoy tomamos fueron pensadas en función del derecho al acceso a la justicia. Estas contribuyen, aunque sea tan solo en un 4.8%, como señalan las disidencias, a la estabilidad de la Rama Judicial. De esa estabilidad depende la función judicial y el acceso a la justicia.
— O —

(1) Imperativo estratégico III: Acceso a la justicia para todos y todas, Plan Es-tratégico de la Rama Judicial de Puerto Rico 2012-2015, págs. 33-34. http:// www.ramajudicial.pr/orientacion/informes/rama/Plan-estrategico-2012-2015.pdf


(2) Véase E. Rivera Ramos, “Las múltiples caras del acceso a la justicia”, en Primer Congreso Acceso a la JusticiaXXII Conferencia Judicial, San Juan, Pubs. Puertorriqueñas, 2005, pág. 8.


(3) http://www.ramajudicial.pr/info-para/Mision-Vision.htm (última visita 4 de marzo de 2015).


(4) Ley Núm. 66-2014, Ley Especial para la Sostenibilidad Fiscal y Operacional del Gobierno del Estado Libre Asociado de Puerto Rico.


(5) Ley Núm. 286-2002 (23 LPRA see. 104).


(6) Ajuste que no se aplicó a los municipios ni a la Universidad de Puerto Rico.


(7) La asignación presupuestaria final de la Rama Judicial fue establecida en la Resolución Conjunta 46-2014 de 1 de julio de 2014.


(8) Cabe destacar que desde la Oficina de Administración de los Tribunales se han fomentado varias medidas de prudencia en el uso de recursos para maximizar la eficiencia y el rendimiento. Véase Voto particular de conformidad en la Resolución de hoy 9 de marzo de 2015, In re Enmdas. Regl. Personal RJ, 192 DPR 445 (2015). Véanse, además: Circular OAT 147 de 26 de febrero de 2014; Memorando 182 de 1 de mayo de 2014 sobre Materiales Excluidos de Inventario; Memorando 195 de 10 de junio de 2014 sobre Control de Gastos de Manejo de Correspondencia.


(9) Ley Núm. 17 de 11 de marzo de 1915 (32 LPRA see. 1476).


(10) Esta ley enmendó la See. 6 de la Ley Núm. 17 de 11 de marzo de 1915 para proveer un procedimiento que exime a quienes no puedan pagar los derechos esta-blecidos por el Tribunal Supremo o los derechos de suspensión requeridos por ley. Requiere, claro está, demostrar la incapacidad económica para satisfacer los dere-chos requeridos por ley e incluye la posibilidad de exención de pagos por acciones a nivel apelativo. 32 LPRA see. 1482.


(11) Véanse: Reglas para la Administración del Tribunal de Primera Instancia, 4 LPRA Ap. II-B, R. 18; Reglamento del Tribunal de Apelaciones, 4 LPRAXXII-B, R. 78. En el Tribunal Supremo se requiere llenar un formulario sencillo mediante el cual se puede solicitar litigar como indigente. http://www.ramajudicial.pr/PROSE/ OAT% 201481% 20DECLARACIÓN% 20EN% 20APOYO% 20DE % 20SOLICITUD% 20% 20LITIGAR% 20% 20INDIGENTE% 20(PAUPERIS).pdf (última visita, 4 de marzo de 2015).


(12) Ley Núm. 235-1998 (32 LPRA see. 1476 et seq.l


(13) 32 LPRA see. 1476 n.


(14) íd.


(15) In re Aprobación Der. Arancelarios R.J., 179 DPR 985 (2010).


(16) Recomendaciones de Nuevos Aranceles por el Trámite de Acciones Civiles en los Tribunales, agosto de 2010, Comité Técnico de la Ley Núm. 47-2009, pág. 11.


(17) Específicamente, se usó la serie histórica del índice de Precios del Consu-midor para los años fiscales 2001-2004 para conseguir el valor proyectado de los derechos vigentes desde 2011. Esta proyección se hizo a base de una regresión lineal con un coeficiente de determinación de 0.9663, que es lo suficientemente alto como para brindar confianza en que la serie de datos se ajusta al modelo lineal. El mismo método se utilizó para los gastos operacionales utilizando como periodo histórico los años fiscales de 1988-2014. El coeficiente para este cálculo fue de 0.9798. Informe técnico sobre los derechos de aranceles por el trámite de acciones civiles en el Tribunal General de Justicia, Comité Técnico, pág. 5.


(18) Según las proyecciones, durante el periodo de 2015-2017 la tasa de inflación crecerá en un 2.1% y los gastos operacionales de la Rama Judicial crecerán a una tasa de 2.9%. íd.


(19) Esto explica la razón por la cual aquellos renglones cuyo arancel fijado en 2010 era, por ejemplo, de $85 cambian a $98 o $102, dependiendo si se^ utiliza el crecimiento del índice de Precios del Consumidor o los gastos operacionales. íd., pág. 9.


(20) Entre estos se encuentran las bodas que se celebren en los tribunales; re-grabaciones; copias de documentos; transcripciones; traducciones; diligenciamiento de emplazamientos; juramentación del diligenciamiento de emplazamiento en las Secretarías de los tribunales.


(21) Ley Núm. 87 de 31 de mayo de 1972 (4 LPRA see. 501 et seq.).


(22) http://www.prd.uscourts.gov/?q=court-fees-rates (última visita, 6 de marzo de 2015)


(23) Sin embargo, el costo de la cinta magnetofónica con su carrete, utilizada entonces, se cobraba adicional.


(24) Voto particular disidente del Juez Asociado Estrella Martínez, pág. 443.


(25) Informe Técnico sobre Los Derechos de Aranceles por el Trámite de Acciones Civiles en el Tribunal General de Justicia, Comité Técnico, pág. 23.


(26) 32 LPRAAp. V, R. 1. Véase J.R.T. v. Aut. de Comunicaciones, 110 DPR 879 (1981).


(27) 4 LPRAAp. LX, C. 1 n.